Held by the court, Betts, Judge.
That according to the clear doctrine of the maratime law, the services rendered in this case were of a salvage character, and that the libelant is entitled to compensation for them upon that principle. (The Charles Adolph, 1 Swabey Ad. R., 153; The ship Raikes, 1 Haggard, 246; The Meg Merriles, 3 Hagg., 346; The Versailles, 1 Curtis R., 353; The Independence, 2 Id., 350: The Reward, 1 W. Rob., 114.)
That on the testimony the evidence of the agreement to perform the service for $150 to $200 is met and repelled by a superior weight of testimony on the part of the libelant.
That there is no satisfactory foundation in the proofs for the alleged custom in this port, that tugs are bound to relieve each other gratuitously when disabled and requiring assistance. Very probably individual instances exist where the service has been rendered without charge, but no obligation of law is shown which exacts it as á right due to one strange vessel from another. If it assumes in any contingency the aspect of a right or privilege, it is one of imperfect obligation and out of the cognizance of courts of justice.
That the position of the Johnson in sight of the shore, in full daylight, off the mouth of her home port, and in the path of numerous vessels passing in and out of the harbor, many of them devoted to the business of searching for and aiding others requiring assistance, withdrew her from a condition of hopeless destitution. Her hull was sound, and she was in no immediate peril of foundering because of any inability to withstand the ordinary action of the waves. She was only deprived of self-moving power. That the action of the Achilles in going first for the master of the Johnson without any exhibition or apprehension of *232immediate peril to the Johnson, indicates that there was nothing in the case beyond a prompt and skillful application of her capacity to the service. The state of the Johnson was unquestionably one of danger, and constituted the interposition and recovery by the Achilles an act of salvage, but no way attended with circumstances of extraordinary merit in personal efforts or exposure of life or property by the salvors.
That the consideration of the value of a tug constructed for, and actually pursuing this very business cannot be made a controlling element in estimating the value of her services, when she has not been sent for because of that particular quality, nor is that quality shown to have been indispensable, to enable her to render the relief she afforded. She is rather to be considered in market, seeking for that class of business with other competitors, upon the recommendation of her superior qualities. When, then, in her ordinary routine of seeking business she undertakes the aid of a crippled vessel, there is no principle of law which entitled her to a quantum meruit for the particular service greater than would have been earned by her if worth less than half her cost, provided she would have been, notwithstanding such value, able to perform the work. Had the steamship Vanderbilt or Persia, or Adriatic chanced to have fallen in with the Johnson, and rendered the same assistance as was afforded by the Achilles, no court would measure the amount of compensation to either of those liners, beyond what would be a competent reward to the Achilles for the same service, it being within the scope of her ability to perform that service equally well, and they not having been required to go out specially to render the aid, or sought for to give it because of their extraordinary power and capacity.
That on the facts $1,000 is an adequate, reward for the service as rendered.
Decree in favor of libelant for $1,000 with costs.